                                                                                    Case 3:20-cv-03150-MMC Document 33 Filed 12/16/20 Page 1 of 3




                                                                          1    MARY ANN SMITH
                                                                               Deputy Commissioner
                                                                          2    DANIEL P. O’DONNELL
                                                                          3    Assistant Chief Counsel
                                                                               PAUL YEE (State Bar No. 142381)
                                                                          4    Senior Counsel
                                                                               MARLOU DELUNA (State Bar No. 162259)
                                                                          5    Senior Counsel
                                                                          6    KELLY SUK (State Bar No. 301757)
                                                                               Counsel
State of California - Department of Financial Protection and Innovation




                                                                          7    Department of Financial Protection and Innovation
                                                                               One Sansome Street, Suite 600
                                                                          8
                                                                               San Francisco, California 94104-4448
                                                                          9    Telephone: (415) 972-8544
                                                                               Facsimile: (415) 972-8550
                                                                          10   Email: Paul.Yee@dfpi.ca.gov
                                                                          11
                                                                               Attorneys for the People of the State of California
                                                                          12
                                                                          13                                  UNITED STATES DISTRICT COURT
                                                                          14                               NORTHERN DISTRICT OF CALIFORNIA
                                                                          15   THE PEOPLE OF THE STATE OF                       ) CASE NO. 20-cv-03150-MMC
                                                                               CALIFORNIA, by and through the                   )
                                                                          16                                                    )NOTICE PURSUANT TO NINTH
                                                                               Commissioner of Financial Protection and
                                                                          17   Innovation,                                      )CIRCUIT RULE 10-3.1(c)
                                                                                                                                )
                                                                          18               Plaintiff,                           )
                                                                                                                                )
                                                                          19          v.                                        )
                                                                          20                                                    )
                                                                               PENNSYLVANIA HIGHER EDUCATION                    )
                                                                          21   ASSISTANCE AGENCY, d/b/a/ FedLoan                )
                                                                                                                                )
                                                                          22               Defendant.                           )
                                                                          23                                                    )
                                                                                                                                )
                                                                          24                                                    )
                                                                                                                                )
                                                                          25                                                    )
                                                                          26                                                    )

                                                                          27
                                                                          28



                                                                                                                     -1-
                                                                                 CASE No. 20-cv-03150-MMC - NOTICE PURSUANT TO NINTH CIRCUIT RULE 10-3.1(c)
                                                                                    Case 3:20-cv-03150-MMC Document 33 Filed 12/16/20 Page 2 of 3




                                                                          1    TO THE COURT AND TO ALL PARTIES HEREIN:
                                                                          2           Please take notice that no transcripts will be ordered in connection with this appeal. See 9th
                                                                          3    Cir. R. 10-3.1(c).
                                                                          4    Dated: December 16, 2020                     MANUEL P. ALVAREZ
                                                                                                                            Commissioner of Financial Protection and Innovation
                                                                          5
                                                                          6
                                                                                                                             /s/ Paul Yee__________________
State of California - Department of Financial Protection and Innovation




                                                                          7                                                  PAUL YEE
                                                                          8
                                                                          9
                                                                          10
                                                                          11
                                                                          12
                                                                          13
                                                                          14
                                                                          15
                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28



                                                                                                                     -2-
                                                                                 CASE No. 20-cv-03150-MMC - NOTICE PURSUANT TO NINTH CIRCUIT RULE 10-3.1(c)
         Case 3:20-cv-03150-MMC Document 33 Filed 12/16/20 Page 3 of 3




                              CERTIFICATE OF SERVICE
Case Name:     People of the State of California          No.    20cv03150-MMC
               v.
               Pennsylvania Higher Education
               Assistance Agency

I hereby certify that on December 16, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
NOTICE PURSUANT TO NINTH CIRCUIT RULE 10-3.1(c )
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 16, 2020, at San Francisco,
California.


                J. Perez                                            /s/ J Perez
               Declarant                                            Signature
